Order entered November 24, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00958-CV

                           LAKEITH AMIR-SHARIF, Appellant

                                               V.

      TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-09-7655

                                           ORDER
       On the Court’s own motion, this case is REMOVED from submission on January 14,

2014. The case will be reset for submission in due course.


                                                     /s/     CRAIG STODDART
                                                             JUSTICE